Citation Nr: 1418838	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  10-16 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial disability rating in excess of 10 percent for dry eye syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia: a May 2011 rating decision which denied the Veteran's claim for entitlement to service connection for right ear hearing loss and an October 2009 decision review officer (DRO) decision which assigned a 10 percent disability rating effective December 4, 2002, subsequent to the Board's April 2009 decision granting the Veteran's claim for entitlement to service connection for dry eye syndrome.  

A hearing was held on March 7, 2013, by means of video conferencing equipment with the appellant in Atlanta, Georgia, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

Additional evidence has been associated with the Veteran's claims folder accompanied by a waiver of local consideration.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2013).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Reason for remand:  To provide the Veteran with adequate VA medical examination and opinions.

The Veteran contends that he suffers from right ear hearing loss directly related to his military service.  Specifically, he asserts that he was exposed to damaging noise and radiation while serving as a HAWK missile crewman.  In a November 2010 statement, the Veteran asserted that, as a radar operator, he was exposed to radiation which caused his hearing loss.  Acoustic trauma during service is conceded, as the Veteran's DD form 214 documents a military occupational specialty of Hawk fire control crew member.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.303(a) (2013) (each disabling condition for which a veteran seeks service connection must be considered on the basis of the places, types, and circumstances of his service, as shown by the evidence).

The Veteran's right ear hearing loss was the subject of a VA audiology examination for compensation purposes, conducted in January 2011.  Although the VA examiner provided an opinion regarding whether the Veteran's right ear hearing loss is related to his military noise exposure, the examiner did not address whether the hearing loss is related to the Veteran's alleged radiation exposure as a HAWK fire control crewmember.  Additionally, the examiner did not provide a rationale for her conclusion, stating only that the hearing loss was not due to military noise exposure and that the Veteran has been diagnosed with otosclerosis.   The Board therefore finds that the Veteran has not been provided with an adequate VA examination with regard to his right ear hearing loss.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning).  

Because VA undertook to provide a VA examination to evaluate the Veteran's right ear hearing loss, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that a supplemental opinion is warranted which contemplates all of the Veteran's contentions and provides a well-reasoned rationale.

The Veteran also contends that he is entitled to an initial disability rating in excess of 10 percent for his service-connected dry eye syndrome.

During the course of the appeal, VA revised the criteria for rating eye disabilities; however, the changes only apply to claims for benefits received by VA on or after December 10, 2008.  Because the Veteran's claim was received prior to that date, and because the prior criteria are more favorable for the Veteran's claim, they are for application here, rather than the revised criteria.  See 73 Fed. Reg. 66543-66554 (November 10, 2008).

Under the previous rating criteria, chronic forms of the disabilities rated at Diagnostic Codes 6006-6009, including unhealed eye injury, were to be rated from 10 percent to 100 percent based on impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology, with a minimum rating during active pathology of 10 percent. 38 C.F.R. § 4.84a (2008).

The Veteran was provided with a VA eye examination in November 2013.  While the examiner collected and recorded the information necessary to evaluate the Veteran's dry eye syndrome under the revised regulations, the pre-revision regulations for application require consideration of slightly different information.  Particularly, the examiner did not opine or provide findings regarding pain and rest-requirements caused by the Veteran's dry eye syndrome.  On remand, the Veteran should be scheduled for additional examination to address such symptoms.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate medical professional to determine the current severity of his service-connected dry eye syndrome.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

The examiner, after questioning the Veteran and reviewing the claims file, should confirm whether, and to what extent, the Veteran's dry eye syndrome results in pain, rest-requirements, and/or episodes of incapacity.  The examiner should also note whether the condition currently exhibits active pathology of any kind.  The examiner should record these findings with as much specificity as possible.  

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2.  Forward the Veteran's claims file to the audiologist that provided the January 2011 opinion, or if she is unavailable, to another suitably qualified audiologist, for a supplemental opinion regarding the etiology of the Veteran's hearing loss.  The Veteran's claims file, electronic records, and a copy of this remand must be made available to the audiologist for review of the case.  A notation to the effect that this record review took place should be included in the report of the audiologist.

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The audiologist should then provide an opinion as to the following:

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has current right ear hearing loss which was caused by or is related to the Veteran's exposure to radar/radiation while performing preventative maintenance and crew drills as part of a HAWK missile unit. 

b.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has current right ear hearing loss which was incurred during, caused by, or is otherwise related to any in-service injury, event, or disease, to include in-service exposure to excessive noise.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A complete rationale for all opinions expressed must be set forth in the examination report.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  Thereafter, the RO should readjudicate the claims on appeal.  If the benefits sought are not granted in full, the appellant and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



